department of the treasury internal_revenue_service washington d c contact person id number op telephone number date uil act legend foundation a foundation b foundation c dear taxpayer this is in response to your letter dated date as supplemented by subsequent correspondence wherein you requested certain rulings concerning the federal tax consequences of the proposed transaction described below you are a non-profit non-stock corporation and your purpose is to carry out charitable activities as described in sec_501 of the internal_revenue_code ‘code’ you are exempt from federal_income_tax under sec_501 of the code and are classified as a private_foundation within the meaning of sec_509 a ten- member board_of directors governs you to accomplish your charitable purposes you are involved in agricultural research and applied biotechnology and assist other non- profit organizations through grants and employee involvement you represent that you have no outstanding grants with respect to which you are required to exercise expenditure_responsibility under sec_4945 _ foundation a is a non-profit corporation and is organized and operated exclusively for religious charitable scientific literary and or educational_purposes it is exempt from federal_income_tax as an organization described in sec_501 of the code and is classified as a private_foundation within the meaning of sec_509 two members of its three-member board_of directors serve on your board_of directors foundation b is a non-profit corporation and is organized and operated exclusively for religious charitable scientific literary and or educational_purposes it is exempt from federal_income_tax as an organization described in sec_501 of the code and is classified as a private_foundation within the meaning of sec_509 two s 7s members of its five-member board_of directors serve on your board_of directors foundation c is a non-profit corporation and is organized and operated exclusively for religious charitable scientific literary and or educational_purposes it is exempt from federal_income_tax as an organization described in sec_501 of the code and is classified as a private_foundation within the meaning of sec_509 two members of its four-member board_of directors serve on your board_of directors you propose to provide grants to foundation a foundation b and foundation c each grant will consist of cash and securities the total amount of all three grants combined is less than percent of the fair_market_value of your net assets the president of each recipient foundation is required to sign a written_agreement wherein the foundation agrees to comply with certain terms the written_agreement is in the form of a bill of sale and the terms therein include the following the grant is to be used for endowment or other capital purposes to enable the foundation to carry out its religious charitable scientific literary and or educational_purposes as described in sec_170 and sec_501 of the code the recipient foundation must return any portion of the grant not used for such purposes it must submit full and complete annual reports with respect to its use of the grant maintain financial records of receipts and expenditures with respect to the grant and make such records available for your inspection the recipient foundation must comply with all other expenditure_responsibility requirements of sec_4945 finally it must not use the grant for any purposes prohibited under sec_4945 you have incurred legal accounting and other expenses and costs in connection with providing these grants to the recipient foundations you represent that these expenses and costs are reasonable and necessary concerning a prior transaction in a letter dated date we issued nine rulings approving the proposed merger between you and a private_foundation which had the same name as foundation a on date you and that private_foundation merged with you as the surviving foundation at the time of that requested rulings none of the parties involved contemplated the transactions that are the subject of this ruling law sec_501 of the code provides for the exemption from federal_income_tax of non-profit organizations organized and operated exclusively for religious charitable educational and other exempt purposes sec_507 of the code provides that except as provided in sec_507 the status of any organization as a private_foundation shall be terminated only if it notifies the secretary of its intent to terminate or with respect to such organization there have cw been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter and the secretary notifies such organization that it is liable for tax imposed by sec_507 sec_507 of the code provides that in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization sec_1_507-3 of the income_tax regulations regulations provides that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more private_foundations pursuant to any reorganization partial_liquidation or any other significant disposition of assets the term significant disposition includes any disposition of percent or more of the transferor private foundation's assets sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4942 of the code imposes a tax on the undistributed_income_of_a_private_foundation sec_4942 of the code provides that the term undistributed_income means with respect to any private_foundation for any taxable_year as of any time the amount by which the distributable_amount for such taxable_year exceeds the qualifying distributions made before such time out of such distributable_amount sec_53_4942_a_-3 of the regulations provides in pertinent part that the term qualifying_distribution means any amount including program-related investments as defined in sec_4944 and reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 or b other than any contribution to a private_foundation which is not an operating_foundation as defined in sec_4942 - sec_4942 of the code provides in pertinent part that the term qualifying_distribution means any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled directly or indirectly by the foundation or one or more disqualified persons with respect to the foundation except as provided in paragraph or ii a private_foundation which is not an operating_foundation except as provided in paragraph sec_4942 of the code provides in pertinent part that the term qualifying_distribution includes a contribution to a sec_501 organization described in ot a sec_4942 or ii if a not later than the close of the first taxable_year after its taxable_year in which such contribution is received such organization makes a distribution equal to the amount of such contribution and such distribution is a qualifying_distribution which is treated under sec_4945 as a distribution out of corpus and b the private_foundation making the contribution obtains adequate_records or other_sufficient_evidence from such organization showing that the qualifying_distribution described in subparagraph a has been made by such organization sec_4944 of the code imposes a tax on any amount invested by a private_foundation in a manner that jeopardizes the carrying out of any of its exempt purposes sec_4945 of the code imposes a tax on any taxable_expenditure made by a private_foundation as defined in pertinent part by sec_4945 sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to another organization unless - a such organization is described in paragraph or of sec_509 or is an exempt_operating_foundation as defined in sec_4940 or b the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 sec_53_4945-5 of the regulations provides in pertinent part that the term taxable_expenditure includes any amount_paid or incurred by a private_foundation as a grant to an organization other than an organization described in sec_509 or unless the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 sec_53_4945-5 of the regulations concerns the terms of grants the regulation provides that in order to exercise expenditure_responsibility the grantor private_foundation must require that the grant be subject_to a written commitment signed by an appropriate officer director or trustee of the grantee including the grantee’s agreement to repay any portion of the grant which is not used for the purposes of the grant to submit full and complete annual reports on the manner in which the grant funds are spent and the progress made in accomplishing the purposes of the grant to maintain records of receipts and expenditures to make its books_and_records available to the grantor at reasonable times and not to use any of the funds to carry on propaganda or otherwise attempt to influence legislation within the meaning of one a code sec_4945 or to influence the outcome of any specific public election or to carry on directly or indirectly any voter registration drive within the meaning of code sec_4945 or to make any grant which does not comply with the requirements of code sec_4945 or sec_4945 or to undertake any activity for any purpose other than one specified in code sec_170 the agreement must also clearly specify the purposes of the grant such purposes may include contributing for capital endowment provided that neither the grants nor the income therefrom may be used for purposes other than those described in code sec_170 sec_53_4945-5 of the regulations concerns capital endowment grants to exempt private_foundations the regulation provides that if a private_foundation makes a grant to another private_foundation for endowment or for other capital purposes the grantor private_foundation must require reports from the grantee private_foundation on the uses of the principal and the income if any from the grant funds the grantee must make such reports annually for its tax_year in which the grant was made and for its immediately succeeding two tax years only if it is reasonably apparent to the grantor that before the end of such grantee’s second succeeding tax_year neither the principal nor the income from the grant funds has been used for any purpose which would result in liability for tax under sec_4945 may the grantor then allow the grantee’s reports to be discontinued sec_53_4945-5 of the regulations provides in pertinent part that to satisfy the report making requirements of sec_4945 of the code a granting foundation must provide the required information on its annual information_return required to be filed by sec_6033 for each taxable_year with respect to each grant made during the taxable_year which is subject_to the expenditure_responsibility requirements of sec_4945 such information must also be provided on such return with respect to each grant subject_to such requirements upon which any amount or any report is outstanding at any time during the taxable_year however with respect to any grant made for endowment or other capital purposes the grantor must provide the required information only for any taxable_year for which the grantor must require a report from the grantee under sec_53_4945-5 the requirements of this subparagraph with respect to any grant may be satisfied by submission with the foundation's information_return of a report received from the grantee if the information required by section d is contained in such report sec_53_4945-5 of the regulations provides that the report required by this paragraph shall include the following information i the name and address of the grantee ii the date and amount of the grant iii the purpose of the grant iv the amounts expended by the grantee based upon the most recent report received from the grantee v whether the grantee has diverted any portion of the funds or the income therefrom in the case of an endowment grant from the purpose of the grant to the knowledge of the grantor vi the dates of any reports received from the grantee vii the date and results of any verification of the grantee’s reports undertaken sec_79 pursuant to and to the extent required under paragraph c of this section by the grantor or by others at the direction of the grantor sec_53_4945-6 of the regulations provides that any payment which constitutes a qualifying_distribution under sec_4942 or an allowable deduction under sec_4940 will not be treated as a taxable_expenditure under sec_4945 sec_53_4946-1 of the regulations provides that for purposes of sec_4941 only the term disqualified_person shall not include any organization which is described in sec_501 other than an organization described in sec_509 discussion a private_foundation described in sec_501 of the code may make grants to another private_foundation such grants will not be taxable_expenditures provided the grantor private_foundation exercises expenditure_responsibility with respect to those grants see sec_4945 of the code and sec_53_4945-5 of the regulations in exercising expenditure_responsibility the grantor private_foundation must require the grant recipient to comply with the requirements described in sec_53_4945-5 of the regulations where a grant is a capital endowment grant the requirements of sec_53_4945-5 also must be satisfied by the grantor private_foundation you propose to make an endowment grant to each of the aforementioned foundations the terms of these grants as described above satisfy the expenditure requirements of sec_4945 and the regulations thereunder hence making these grants to the foundations will not constitute taxable_expenditures you have provided sufficient information as described above to show that these grants will further charitable purposes described in sec_170 and sec_501 of the code hence your exempt status under sec_501 will not be adversely affected these grants will not constitute a sec_507 transfer since the total amount of all three grants does not comprise percent or more of your assets see sec_1_507-3 of the regulations the definition of a disqualified_person does not include any organization that is described in sec_501 see sec_53_4946-1 of the regulations hence providing the endowment grants to the recipient foundations will not constitute self- dealing within the meaning of sec_4941 the grant you will make to each foundation for endowment purposes is not an investment for the production_of_income rather such amounts constitute endowment grants that further purposes described in sec_501 and sec_170 of the sg code thus the grants will not constitute investments that jeopardize the carrying out of your exempt purposes under sec_4944 the reasonable and necessary expenses and costs were incurred in connection with providing these endowment grants and to accomplish purposes described in sec_170 of the code hence they may be treated as qualifying distributions for purposes of sec_53_4942_a_-3 of the regulations and are not taxable_expenditures for purposes of sec_4945 see sec_53_4945-6 of the regulations finally making the grants to the foundations will not call into question the representations made by you in our date ruling letter request for rulings neither you nor that private_foundation contemplated the current proposed transaction described herein therefore the proposed grants to the foundations will not adversely affect the rulings we made in our date ruling letter at the time of your based upon the foregoing we rule as follows the grant you will provide to each recipient foundation will not adversely affect your exempt status under sec_501 of the code the grant you will provide to each recipient foundation will not constitute a transfer described in sec_507 of the code also providing the grants will not have the effect of dispossessing you of any of the attributes or characteristics described in sec_1_507-3 of the regulations the grant you will provide to each recipient foundation will constitute capital or endowment grants since you will exercise expenditure requirements pursuant to sec_53_4945-5 and sec_53_4945-5 of the regulations these grants will not constitute taxable_expenditures within the meaning of sec_4945 of the code the grant agreement that you and each recipient foundation will execute meets the requirements of sec_53_4945-5 of the regulations the reasonable and necessary legal accounting and other expenses you incur in connection with providing these grants to each recipient foundation will constitute qualifying_distribution within the meaning of sec_4942 of the code and will not constitute taxable_expenditures within the meaning of sec_4945 the grant you will provide to each recipient foundation will not constitute an act of self-dealing within the meaning of sec_4941 of the code the grant you will provide to each recipient foundation will not constitute a cy ao jeopardizing investment within the meaning of sec_4944 of the code the grants you will provide to the recipient foundations will not affect the rulings we issued in our date ruling letter this ruling is conditioned on the understanding that there will be no material_change in the facts upon which it is based this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described above you should keep a copy for your permanent records the ruling is directed only to the organization that requested it sec_61 k of the internal_revenue_code provides that it may not be used or cited by others as precedent sincerely signed robert c harper ur robert c harper jr id chief exempt_organizations technical branch sy
